DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 1/5/2021 is acknowledged. The traversal arguments are found persuasive; thus, the requirement has been withdrawn. Claims 1-12 are pending and under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the controller compensates for a change in levels of the output signal, the change occurring in accordance with a change in ambient temperature around the displacement sensor, based on one or more reference values correlating with the change in levels of the output signal” in lines 7-10. This claim limitation is indefinite because it is unclear if the change in ambient temperature is one of the reference values. The specification makes it seem like temperature would be a reference value, but the claim indicates it is separate from the other reference values. Therefore, claim 1 is indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 8-9 are rejected, as best as can be understood, under 35 U.S.C. 102(a)(1) as being anticipated by Kozaki 7,564,670.
Kozaki discloses, regarding claims 1, 5, 8, and 9, a fluid machine system 6 comprising: a magnetic bearing device, comprising: a magnetic bearing including a plurality of electromagnets 31a-31d, 41 configured to apply electromagnetic force to a shaft 16 connected to a rotary electric machine 20; a displacement sensor 30a (but could be any one of 30a-30d and 40) configured to output an output signal (see 130a) in accordance with a displacement of the shaft 16; and a controller 100 configured to control the electromagnets 31a-31d, 41, wherein the controller 100 compensates for a change in levels of the output signal, the change occurring in accordance with a change Re claim 2, wherein the controller 100 compensates for the change in levels of the output signal by transforming the output signal using a transformation law (substantially broad; element 100e performs said law) including one or more parameters, and corrects the one or more parameters in accordance with the one or more reference values (see col. 18, lines 50-67); Re claim 3, wherein the controller 100 corrects the one or more parameters by using a result of determination as to whether amplitudes of the one or more reference values are within a predetermined range (this is clearly the case; again, see col. 18, lines 50-67).

Allowable Subject Matter
Claims 4, 6-7, and 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record in the attached form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746